Case: 1:20-cv-06690 Document #: 6 Filed: 11/10/20 Page 1 of 2 PageID #:37


                                                          FIL/1E0/2D020            SH
                                                              11
                                                                      . BRUTO    N
                                                            THOMA.SDG
                                                                    IS T R IC T COURT
                                                         CLERK, U.S




                                                 JUDGE VALDERRAMA
                                              MAGISTRATE JUDGE FUENTES

                                                     1:20-CV-6690
Case: 1:20-cv-06690 Document #: 6 Filed: 11/10/20 Page 2 of 2 PageID #:38
